Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 3/31/2021
Claims 5,13 and 20 have been cancelled
Claims 1-4, 6-12 and 14-19 have been submitted for examination
Claims 1-4, 6-12 and 14-19 have been allowed
Allowable Subject Matter
1.	Claims 1-4, 6-12 and 14-19 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to facilitate instruction scheduling to mitigate quantum gate crosstalk errors and/or qubit decoherence errors in a quantum device based on device characterization data are provided. According to an embodiment, a system can comprise a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory. The computer executable components can comprise an assessment component that obtains device characterization data of a quantum device. The computer executable components can further comprise a scheduler component that generates a quantum gate execution schedule comprising parallel execution and serial execution of quantum gates in the quantum device based on the device characterization data. 

The prior art of record for example Song teaches quantum computation is to minimize the impact of device and control imperfections without complete logical encoding. Quantum error mitigation is a solution satisfying the requirement. An error mitigation protocol based on gate 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are the detailed cited lifting factor structure)  
“A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an assessment component that obtains device characterization data of a quantum device; and a scheduler component that generates a quantum gate execution schedule comprising parallel execution and serial execution of quantum gates in the quantum device based on the device characterization data, wherein the scheduler component inserts one or more barriers in the quantum gate execution schedule to serialize execution of one or more of the quantum gates.”.
	Claims 2, 3 and 6-7 depend from claim 1, are also allowable.
	Claims8 and 15 are allowable for the same reasons as per Claim 1.
	Claims 9-12 and 14 depend from claim 8, are also allowable.
	Claims 16-19 depend from claim 15, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112